

 


 
THE UNITED STATES OF AMERICA
 
acting through the Rural Utilities Service
 


 
NATIONAL RURAL UTILITIES
 
COOPERATIVE FINANCE CORPORATION
 


 
U.S. BANK NATIONAL ASSOCIATION
 


 
____________________________
 
 
PLEDGE AGREEMENT
 
____________________________
 
Dated as of
 
December 1, 2011
 


 


 


 
 
 
 
 


TABLE OF CONTENTS
 
Page
 
ARTICLE I
 
Definitions and Other Provisions of General Application
     
Section 1.01.
Definitions
2
 
ARTICLE II
 
Application of this Pledge Agreement
     
Section 2.01.
Application of the Lien of this Pledge Agreement
5
Section 2.02.
Delivery of Certificates of Available Securities
5
Section 2.03.
Maintenance of Available Securities
6
Section 2.04.
Existence of Trigger Event
6
Section 2.05.
UCC Filings
7
Section 2.06.
APPLICATION OF ARTICLES III, IV AND V OF THIS
   
PLEDGE AGREEMENT
7
   
ARTICLE III
 
Provisions as to Pledged Collateral
 
Section 3.01.
Pledged Securities
7
Section 3.02.
Holding of Pledged Securities
7
Section 3.03.
Withdrawal and Substitution of Pledged Collateral
8
Section 3.04.
Reassignment of Pledged Securities upon Payment
9
Section 3.05.
Addition of Pledged Collateral
9
Section 3.06.
Accompanying Documentation
10
Section 3.07.
Renewal; Extension; Substitution
10
Section 3.08.
Voting Rights; Interest and Principal
10
Section 3.09.
Protection of Title; Payment of Taxes; Liens, etc
10
Section 3.10.
Maintenance of Pledged Collateral
12
Section 3.11.
Representations, Warranties and Covenants
12
Section 3.12.
Further Assurances
13
   
ARTICLE IV
 
Application of Moneys Included in Pledged Collateral

 
161079-3
 
 
 
 
 

 
Section 4.01.
Investment of Moneys by Collateral Agent
13
Section 4.02.
Collateral Agent To Retain Moneys during Event of Default
14
         
ARTICLE V
 
Remedies
     
Section 5.01.
Events of Default
15
Section 5.02.
Remedies Upon Default
15
Section 5.03.
Application of Proceeds
17
Section 5.04.
Securities Act
17
   
ARTICLE VI
 
The Collateral Agent
 
Section 6.01.
Certain Duties and Responsibilities
18
Section 6.02.
Certain Rights of Collateral Agent
19
Section 6.03.
Money Held by Collateral Agent
20
Section 6.04.
Compensation and Reimbursement
20
Section 6.05.
Corporate Collateral Agent Required; Eligibility
21
Section 6.06.
Resignation and Removal; Appointment of Successor
21
Section 6.07.
Acceptance of Appointment by Successor
22
Section 6.08.
Merger, Conversion, Consolidation or Succession to
22
 
     Business
     
ARTICLE VII ARTICLE VII
 
Miscellaneous
     
Section 7.01.
Notices
23
Section 7.02.
Waivers; Amendment
23
Section 7.03.
Successors and Assigns
23
Section 7.04.
Counterparts; Effectiveness
24
Section 7.05.
Severability
24
Section 7.06.
GOVERNING LAW
24
Section 7.07.
WAIVER OF JURY TRIAL
24
Section 7.08.
Headings
24
Section 7.09
Security Interest Absolute
24
Section 7.10
Termination or Release
25
Section 7.11
Collateral Agent Appointed Attorney-in-Fact
25


 
161079-3
 
 
 
 
 

 
Schedule I – Form of Certificate of Available Securities
Schedule II – Form of Certificate of Pledged Collateral
Schedule III – Addresses for Notices
 

 
 
161079-3
 
 
 
 

 
PLEDGE AGREEMENT, dated as of December 1, 2011, among NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION, a District of Columbia cooperative association
and its successors and assigns (hereinafter called the “Borrower”), having its
principal executive office and mailing address at 20701 Cooperative Way, Dulles,
VA 20166, the UNITED STATES OF AMERICA, acting through the Rural Utilities
Service, a Rural Development agency of the United States Department of
Agriculture and its successors and assigns (“RUS”), and U.S.  BANK NATIONAL
ASSOCIATION, a national association and its successors and assigns (hereinafter
called the “Collateral Agent”), having its corporate office at 100 Wall Street,
Suite 1600, New York, NY 10005-3701.
 


RECITALS OF THE BORROWER


WHEREAS the Borrower has issued a bond to the Federal Financing Bank to
represent a loan therefrom in the aggregate principal amount of up to
$499,000,000 hereinafter called the “Series E Bond”); and the Series E Bond has
been guaranteed by RUS pursuant to the Series E Bond Guarantee Agreement dated
as of December 1, 2011, between the Borrower and RUS (the “Series E Bond
Guarantee Agreement”;
 
WHEREAS, the Borrower is required pursuant to the terms of the Series E Bond
Guarantee Agreement to pledge certain property to the Collateral Agent for the
benefit of RUS if a Rating Trigger Event or a Financial Expert Trigger Event
exists; and
 
WHEREAS, the Borrower intends that RUS have, in its sole discretion, the right
to reject, within fourteen (14) days of receipt of Schedule A to the Certificate
of Available Securities or Pledged Collateral, as applicable, any Eligible
Security listed on Schedule A that the Borrower proposes to pledge at the time
of an advance of the Series E Bond, or at any time that the Borrower proposes to
substitute, withdraw or add to the Available Securities or Pledged Collateral,
as applicable, for the Series E Bond.
 
NOW, THEREFORE, THIS PLEDGE AGREEMENT WITNESSETH that, to secure the performance
of the certain Obligations contained in the Series E Bond Guarantee Agreement,
the Reimbursement Note and herein, for the duration of any Trigger Event, the
Borrower assigns and pledges to the Collateral Agent, its successors and
assigns, for the benefit of RUS, and grants to the Collateral Agent, its
successors and assigns, for the benefit of RUS, a security interest in the
following (collectively referred to as the “Pledged Collateral”) in each case
with effect from and after the occurrence of a Trigger Event and as otherwise
provided in Article II: (a)(i) the Pledged Securities and the certificates
representing the Pledged Securities; (ii) subject to Section 3.08, all payments
of principal or interest, cash, instruments and other property
 
161079-3
 
 
 
 
 
 from time to time received, receivable or otherwise distributed in respect of,
in exchange for, and all other Proceeds received in respect of, the Pledged
Securities pledged hereunder; (iii) subject to Section 3.08, all rights and
privileges of the Borrower with respect to the Pledged Securities pledged
hereunder; (iv) all Proceeds of any of the foregoing above; and (b) any
property, including cash and Permitted Investments, that may, on the date hereof
or from time to time hereafter, be subject to the Lien hereof by the Borrower by
delivery, assignment or pledge thereof to the Collateral Agent hereunder and the
Collateral Agent is authorized to receive the same as additional security
hereunder (subject to any reservations, limitations or conditions agreed to in
writing by the Borrower and RUS respecting the scope or priority of such
security or the use and disposition of such property or the Proceeds thereof).
 
TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of RUS,
forever; subject, however, to the terms, covenants and conditions hereinafter
set forth.
 
ARTICLE I
 
Definitions and Other Provisions of General Application
 
SECTION 1.01. Definitions.  For all purposes of this Pledge Agreement, except as
otherwise expressly provided or unless the context otherwise requires:
 
(i)           the terms defined in this Article have the meanings assigned to
them in this Article, and include the plural as well as the singular;
 
(ii)           all accounting terms not otherwise defined herein have the
meanings assigned to them in accordance with generally accepted accounting
principles;
 
(iii)           all reference in this instrument to designated “Articles”,
“Sections” and other subdivisions are to the designated Articles, Sections and
other subdivisions of this instrument; and
 
(iv)           the words “herein”, “hereof’ and “hereunder” and other words of
similar import refer to this Pledge Agreement as a whole and not to any
particular Article, Section or other subdivision.
 
“Allowable Amount” on any date, means:
 
(a) with respect to cash, 100% thereof;
 
(b) with respect to Eligible Securities, the aggregate principal amount of such
Eligible Securities theretofore advanced thereon which remains unpaid on such
date; and
 
161079-3
 
 
 
 
(c) with respect to Permitted Investments, the cost to the Borrower thereof
(exclusive of accrued interest or brokerage commissions) except that with
respect to any Permitted Investments which are traded on any national securities
exchange or over-the-counter market, Allowable Amount on any date shall mean the
fair market value thereof (as determined by the Borrower).
 
“Available Securities” means the Eligible Securities specified in Schedule A of
the Certificate of Available Securities most recently delivered to the
Collateral Agent and RUS.
 
“Borrower” means the Person named as the “Borrower” in the first paragraph of
this instrument.
 
“Borrower Notice” and “Borrower Order” mean, respectively, a written notice or
order signed in the name of the Borrower by either its Governor, its Chief
Financial Officer or its Treasurer, and by any Vice President of the Borrower,
and delivered to the Collateral Agent and RUS.
 
“Certificate of Available Securities” means a certificate delivered to the
Collateral Agent and RUS substantially in the form of Schedule I attached
hereto.
 
“Certificate of Pledged Collateral” means a certificate delivered to the
Collateral Agent and RUS substantially in the form of Schedule II attached
hereto.
 
“Collateral Agent” means the Person named as the “Collateral Agent” in the first
paragraph of this instrument.
 
“Eligible Security” means a note or bond of any Person payable or registered to,
or to the order of, the Borrower, the Rural Telephone Finance Cooperative or the
National Cooperative Services Corporation, and in respect of which (i) no
default has occurred in the payment of principal or interest in accordance with
the terms of such note or bond that is continuing beyond the contractual grace
period (if any) provided in such note or bond for such payment; (ii) no “event
of default” as defined in such note or bond (or in any instrument creating a
security interest in favor of the Borrower, the Rural Telephone Finance
Cooperative or the National Cooperative Services Corporation in respect of such
note or bond), shall exist that has resulted in the exercise of any right or
remedy described in such note or bond (or in any such instrument); (iii) such
note or bond is not classified by the Borrower as a non-performing loan under
generally accepted accounting principles in the United States; and (iv) such
note or bond is free and clear of all liens other than the Lien created by this
Pledge Agreement.
 
“Event of Default” has the meaning set forth in Section 5.01.
 
“Financial Expert Trigger Event” has the meaning given to that term in the
Series E Bond Guarantee Agreement.
 
161079-3
 
 
 
 
“Lien” means any lien, pledge, charge, mortgage, encumbrance, debenture,
hypothecation or other similar security interest attaching to any part of the
Pledged Collateral.
 
“Lien of this Pledge Agreement” or “Lien hereof” means the Lien created by these
presents.
 
“Obligations” means the due and punctual performance of the obligations of the
Borrower to make payment under Sections 4.1, 9.4 and 10.3 of the Series E Bond
Guarantee Agreement and, without duplication, under the Reimbursement Note.
 
“Officers’ Certificate” means a certificate signed by either the Governor, the
Chief Financial Officer or the Treasurer of the Borrower, and by any Vice
President of the Borrower, and delivered to RUS and/or the Collateral Agent, as
applicable.
 
“Permitted Investment” has the meaning given to that term in Section 4.01.
 
“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization or
government or any agency or political subdivision thereof.
 
“Pledge Agreement” means this Pledge Agreement, as originally executed and as it
may from time to time be supplemented, restated or amended entered into pursuant
to the applicable provisions hereof.
 
“Pledged Collateral” has the meaning set forth in the Granting Clause. “Pledged
Securities” means has the meaning set forth in Section 3.01.
 
“Proceeds” has the meaning specified in Section 9-102 of the Uniform Commercial
Code.
 
“Rating Trigger Event” has the meaning given to that term in the Series E Bond
Guarantee Agreement.
 
“Reimbursement Note” has the meaning given to that term in the Series E Bond
Guarantee Agreement.
 
“RUS” means the Person named as “RUS” in the first paragraph of this instrument.
 
“RUS Notice” and “RUS Order” mean, respectively, a written notice or order
signed by the Secretary and delivered to the Collateral Agent and the Borrower.
 
“RUS Notice of Default” has the meaning given to that term in Section 5.02.
 
161079-3
 
 
 
 
“Secretary” shall mean the Secretary of Agriculture acting through the
Administrator of RUS.
 
“Series E Bond” has the meaning given to that term in the recitals.
 
“Series E Bond Guarantee Agreement” has the meaning given that term in the
recitals.
 
“Trigger Event” means a Rating Trigger Event or a Financial Expert Trigger
Event.
 
“Uniform Commercial Code” means the Uniform Commercial Code as from time to time
in effect in the District of Columbia.
 
“United States” means the United States of America, its territories, possessions
and other areas subject to its jurisdiction.
 
“Vice President” means any vice president of the Borrower, whether or not
designated by a number or a word or words added before or after the title “vice
president”.
 
ARTICLE II
 
Application of this Pledge Agreement
 
SECTION 2.01. Application of the Lien of this Pledge Agreement.  Notwithstanding
any other provision of this Pledge Agreement, and in accordance with the
Granting Clause hereof:
 
(a) no Lien shall attach to the Available Securities in favor of the Collateral
Agent, for the benefit of RUS, prior to the occurrence of a Trigger Event;
 
(b) the Lien hereof shall automatically, and without further act, attach and
apply to the Available Securities upon the occurrence of a Trigger Event subject
to the terms, covenants and conditions set forth in this Pledge Agreement; and
 
(c) upon cessation of all the Trigger Events, the Lien hereof shall be
automatically released and the Collateral Agent shall execute and deliver to the
Borrower, at the Borrower’s expense, all documents that the Borrower shall
reasonably request to evidence such release.  Any execution and delivery of
documents pursuant to this paragraph (c) shall be without recourse to or
warranty by the Collateral Agent.
 
SECTION 2.02. Delivery of Certificates of Available Securities.
 
(a)  Each time money is advanced under the Series E Bond prior to the existence
of a Trigger Event, the Borrower shall deliver, and from time to time prior to
the existence of a Trigger Event the Borrower may deliver, a Certificate of
Available Securities to the Collateral Agent and RUS, showing that the aggregate
principal amount of Eligible Securities
 
161079-3
 
 
 
 
specified in Schedule A thereto that have been delivered to the Collateral Agent
as of the last day of the most recent month ended more than 10 business days
before the date thereof (or in the event that Schedule A to such Certificate of
Available Securities has been submitted in connection with a requested advance,
as of the last day of any of the three (3) prior months) shall at least equal
the aggregate principal amount of the Series E Bond outstanding, or to be
outstanding after any such advance, at the date thereof; provided, however, that
Schedule A to such Certificate of Available Securities shall be subject to RUS’s
prior approval as provided in Section 2.02(b) hereof.  At the time of delivery
of a Certificate of Available Securities, the Borrower shall deliver to the
Collateral Agent all Available Securities specified in such certificate that are
not already deposited with the Collateral Agent accompanied by the appropriate
instruments of transfer executed in blank and in a form satisfactory to the
Collateral Agent and by such other instruments and documents as the Collateral
Agent may reasonably request.  All Eligible Securities deposited with the
Collateral Agent that were previously Available Securities, but are no longer
specified in the Certificate of Available Securities most recently delivered,
shall, at the Borrower’s expense and pursuant to a Borrower Order, be returned
by the Collateral Agent to the Borrower.
 
(b)           Each time that the Borrower requests an advance under the Series E
Bond, the Borrower is required to submit to RUS Schedule A to the Certificate of
Available Securities no more than ninety (90) days prior to the date of the
requested advance.  RUS shall have, in its sole discretion, the right to reject
any Eligible Security listed on Schedule A to the Certificate of Available
Securities by providing written notice of such rejection to the Borrower within
fourteen (14) days of RUS’s receipt of such Schedule.  Schedule A to the
Certificate of Available Securities will be deemed to have been approved by RUS
in the event that RUS does not reject any Eligible Security listed thereon by
written notice within fourteen (14) days of its receipt of such Schedule.  In no
event shall RUS be required to process an advance request prior to its approval
or deemed approval of Schedule A to the Certificate of Available Securities
submitted in connection with a request for an advance.


 
SECTION 2.03. Maintenance of Available Securities.  Prior to the occurrence of a
Trigger Event:
 
(a) the Collateral Agent shall hold and segregate the Available Securities in a
separate account;
 
(b) the Borrower shall cause the aggregate principal amount of Available
Securities at all times to be not less than 100% of the aggregate principal
amount of the Series E Bond outstanding; and
 
(c) the Borrower shall not create, or permit to exist, any Lien that is secured
by, or in any way attaches to, the Available Securities, without the prior
written consent of RUS.
 
SECTION 2.04. Existence of Trigger Event.  For the purposes of this Pledge
Agreement (but without affecting whether or not the Lien hereof applies):
 
161079-3
 
 
 
 
(a) the Collateral Agent shall not be required to recognize that a Trigger Event
exists before such time as the Collateral Agent receives an RUS Notice or
Borrower Notice stipulating the existence of such event; and
 
(b) the Collateral Agent shall not be required to recognize that a Trigger Event
has ceased to exist until (i) such time as the Collateral Agent receives an RUS
Notice stipulating that such event has ceased to exist; or (ii) 30 days after
receipt by the Collateral Agent of a Borrower Notice stipulating that such event
has ceased, provided that the Collateral Agent does not receive an RUS Notice
within such timeframe disputing the cessation of such Trigger Event. Upon
receipt of any such Borrower Notice under subparagraph (ii) of this Subsection,
the Collateral Agent shall provide a copy of such Borrower Notice to RUS.
 
SECTION 2.05. UCC Filings.  The Borrower shall prepare and file in the proper
Uniform Commercial Code filing office in the District of Columbia (i) on or
prior to the Closing Date, a financing statement recording the Collateral
Agent’s interest in the Pledged Collateral; and (ii) from time to time
thereafter, continuation statements or such other filings as are necessary to
maintain the perfection of the Lien hereof on the Pledged Collateral.
 
SECTION 2.06. APPLICATION OF ARTICLES III, IV AND V OF  THIS PLEDGE
AGREEMENT.  THE PARTIES SHALL HAVE NO RIGHTS OR OBLIGATIONS UNDER ARTICLES III,
IV OR V HEREOF, AND THE PROVISIONS OF SUCH ARTICLES SHALL NOT APPLY, EXCEPT
DURING THE CONTINUANCE OF A TRIGGER EVENT.
 
ARTICLE III

 
Provisions as to Pledged Collateral
 
SECTION 3.01. Pledged Securities.  The “Pledged Securities” shall mean:
 
(a) upon and from the occurrence of a Trigger Event until such time as the first
Certificate of Pledged Collateral is delivered hereunder, the Available
Securities as specified in the most recent Certificate of Available Securities
delivered prior to the occurrence of such Trigger Event; and
 
(b) upon and from delivery of the first Certificate of Pledged Collateral until
the cessation of all Trigger Events, the Eligible Securities listed on Schedule
A and Schedule B of the Certificate of Pledged Collateral most recently
delivered.
 
SECTION 3.02. Holding of Pledged Securities.  After the occurrence of a Trigger
Event and unless and until an Event of Default shall occur, the Collateral
Agent, on behalf of RUS, shall hold the Pledged Securities in the name of the
Borrower (or its nominee), endorsed or assigned in blank or in favor of the
Collateral Agent.  Upon occurrence of an Event of Default, the Collateral Agent,
on behalf of RUS, shall have the right (in its sole and absolute discretion), to
the extent a register is maintained therefor, to register the Pledged Securities
in the Collateral Agent’s own name as pledgee, or in the name of the Collateral
Agent’s nominee (as pledgee or as sub-agent) or to continue to hold the Pledged
Securities in the name of the Borrower, endorsed or assigned in blank or in
favor of the Collateral Agent. Upon cessation of such Event of Default,
 
161079-3
 
 
 
 
 
 the Collateral Agent shall take such action as is necessary to again cause the
Pledged Securities to be registered in the name of the Borrower (or its
nominee).
 
SECTION 3.03. Withdrawal and Substitution of Pledged Collateral.
 
(a) Any part of the Pledged Collateral may be withdrawn by the Borrower or
substituted for cash or other Eligible Securities or Permitted Investments by
the Borrower and shall be delivered to the Borrower by the Collateral Agent upon
Borrower Order at any time and from time to time, together with any other
documents or instruments of transfer or assignment necessary to reassign to the
Borrower said Pledged Collateral and the interest of the Borrower, provided the
aggregate Allowable Amount of Pledged Collateral remaining after such withdrawal
or substitution shall at least equal the aggregate principal amount of the
Series E Bond outstanding after such withdrawal or substitution, as shown by the
Certificate of Pledged Collateral furnished to the Collateral Agent pursuant to
Subsection (b)(i) of this Section.
 
(b) Prior to the withdrawal or substitution of Pledged Collateral with respect
to the Series E Bond, the Borrower shall submit to RUS (i) a list of the portion
of the Pledged Collateral to be withdrawn or substituted and the Eligible
Securities, cash of Permitted Investments the Borrower intends to substitute as
Pledged Collateral and (ii) Schedule A to the Certificate of Pledged Collateral
setting forth any Eligible Securities, cash, or Permitted Investments to be
submitted in connection with the withdrawal or substitution of Pledged
Collateral.  Upon RUS’s receipt of items listed in clause (i) and (ii) hereof,
RUS shall have fourteen (14) days to reject any Eligible Security that the
Borrower intends to substitute as Pledged Collateral by providing written notice
of such rejection to the Borrower.  The withdrawal or substitution of Pledged
Collateral shall be deemed to have been approved by RUS in the event that RUS
does not provide the Borrower with written notice of RUS’s rejection of any
Eligible Security to be substituted within fourteen (14) days of RUS’s receipt
of Schedule A to the Certificate of Pledged Collateral.  In no event shall the
Borrower substitute any Eligible Security as Pledged Collateral without RUS
having first approved such substitution.
 
(c) Prior to any such withdrawal or substitution, the Collateral Agent shall be
furnished with the following instruments:
 
(i) a Certificate of Pledged Collateral, dated not more than 30 days prior to
such withdrawal or substitution, showing that immediately after such withdrawal
or substitution the requirements of Subsection (a) of this Section will be
satisfied; and
 
(ii) an Officers’ Certificate certifying that no Event of Default has occurred
which has not been remedied.
 
Upon any such withdrawal or substitution, the Borrower shall deliver any cash or
Eligible Securities or Permitted Investments to be substituted and the
Collateral Agent shall execute any instruments of transfer or assignment
specified in a Borrower Order as necessary to vest in the Borrower any part of
the Pledged Collateral withdrawn.
 
161079-3
 
 
 
 
In case an Event of Default shall have occurred and be continuing, the Borrower
shall not withdraw or substitute any part of the Pledged Collateral, provided
that any Pledged Collateral may be withdrawn (a) as provided for in Section
3.04; or (b) upon the deposit with the Collateral Agent of an amount of cash at
least equal to the Allowable Amount (at the time of such withdrawal) of the
Pledged Securities so withdrawn and the delivery to the Collateral Agent of the
instruments referred to in Subsection (b)(i) of this Section and a Borrower
Order.
 
SECTION 3.04. Reassignment of Pledged Securities upon Payment.  Upon receipt of:
 
(i) an Officers’ Certificate stating that all payments of principal, premium (if
any) and interest have been made upon any Pledged Securities held by the
Collateral Agent other than payment of an amount (if any) specified in said
certificate required fully to discharge all obligations on said Pledged
Securities; and
 
(ii) cash in the amount (if any) so specified fully to discharge said Pledged
Securities,
 
the Collateral Agent shall deliver to the Borrower upon Borrower Order said
Pledged Securities, together with any other documents or instruments of transfer
or assignment necessary to reassign to the Borrower said Pledged Securities and
the interest of the Borrower specified in such Borrower Order.


SECTION 3.05. Addition of Pledged Collateral.
 
(a) At any time, the Borrower may pledge additional Eligible Securities, cash or
Permitted Investments under this Pledge Agreement by delivering such Pledged
Collateral to the Collateral Agent, accompanied by a Certificate of Pledged
Collateral specifying such additional collateral and dated not more than 30 days
prior thereto, provided that, in the case of additional Permitted Investments,
no such Permitted Investments shall be subject to any reservations, limitations
or conditions referred to in the Granting Clause hereof; further provided that
the pledge of additional Eligible Securities shall be subject to RUS’s prior
approval as provided in Section 3.05(b) hereof.
 
(b) Each time that the Borrower proposes to pledge additional Eligible
Securities, cash or Permitted Investments with respect to the Series E Bond, RUS
shall have the right to reject, any Eligible Security listed on Schedule A to
the Certificate of Pledge Collateral, in its sole discretion by providing
written notice of such rejection to the Borrower within fourteen (14) days of
RUS’s receipt of Schedule A to the Certificate of Pledged Collateral.  The
Borrower’s proposed pledge of additional Eligible Securities will be deemed to
have been approved by RUS in the event that RUS does not reject any Eligible
Security listed on Schedule A to the Certificate of Pledged Collateral within
fourteen (14) days of its receipt thereof.
 
161079-3
 
 
 
 
 
SECTION 3.06. Accompanying Documentation.  Where Eligible Securities are
delivered to the Collateral Agent under Section 3.03 or Section 3.05, such
securities shall be accompanied by the appropriate instruments of transfer
executed in blank and in a form satisfactory to the Collateral Agent and by such
other instruments and documents as the Collateral Agent may reasonably
request.  All other property delivered to the Collateral Agent under Section
3.03 or Section 3.05 and comprising part of the Pledged Collateral shall be
accompanied by proper instruments of assignment duly executed by the Borrower
and such other instruments or documents as the Collateral Agent may reasonably
request.
 
SECTION 3.07. Renewal; Extension; Substitution.
 
(a) Unless and until an Event of Default shall have occurred and be continuing,
the Borrower may at any time renew or extend, subject to the Lien of this Pledge
Agreement, any Pledged Security upon any terms or may accept in place of and in
substitution for any such Pledged Security, another Eligible Security or
Securities of the same issuer or of any successor thereto for at least the same
unpaid principal amount, all as evidenced by a Borrower Order delivered to the
Collateral Agent; provided, however, that in case of any substitution, Eligible
Securities substituted as aforesaid shall be subject to the Lien of this Pledge
Agreement as part of the Pledged Collateral and be held in the same manner as
those for which they shall be substituted, and in the case of each substituted
Eligible Security the Borrower shall provide an Officers’ Certificate certifying
to the Collateral Agent that such substituted security satisfies the
requirements of this Section; and further provided that RUS shall have the right
to reject any Eligible Security listed on Schedule A to the Certificate of
Pledged Collateral that the Borrower proposes to pledge as described in Section
3.07(b) hereof.  Subject to the approval of RUS described in Section 3.07(b)
hereof, so long as no Event of Default shall have occurred and be continuing,
the Collateral Agent, upon Borrower Order stating that no Event of Default shall
have occurred and be continuing, shall execute any consent to any such renewal,
extension or substitution as shall be specified in such Borrower Order.
 
(b) Each time that the Borrower intends to substitute an Eligible Security for
any Pledged Securities, RUS shall have the right to reject any Eligible Security
listed on Schedule A to the Certificate of Pledged Collateral, in its sole
discretion and in whole or in part, by providing written notice of such
rejection to the Borrower within fourteen (14) days of RUS’s receipt of such
Schedule.  The substitution of an Eligible Security for any Pledged Securities
will be deemed to have been approved by RUS in the event that RUS does not
reject an Eligible Security listed on Schedule A to the Certificate of Pledged
Collateral within fourteen (14) days of RUS’s receipt of such Schedule.
 
SECTION 3.08. Voting Rights; Interest and Principal
 
(a) Unless and until an Event of Default has occurred and is continuing, and RUS
delivers to the Collateral Agent an RUS Notice of Default suspending the
Borrower’s rights under this clause:
 
(i) The Borrower shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part
 
161079-3
 
 
 
 
 
thereof provided that such rights and powers shall not be exercised in any
manner inconsistent with the terms of the Series E Bond Guarantee Agreement or
this Pledge Agreement.
 
(ii) The Collateral Agent shall execute and deliver to the Borrower, or cause to
be executed and delivered to the Borrower, all such proxies, powers of attorney
and other instruments as the Borrower may reasonably request for the purpose of
enabling the Borrower to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to subparagraph (i) above.
 
(iii) The Borrower shall be entitled to receive and retain any and all interest,
principal and other distributions paid on or distributed in respect of the
Pledged Securities; provided that any non-cash interest, principal or other
distributions that would constitute Pledged Securities if pledged hereunder, and
received in exchange for Pledged Securities or any part thereof pledged
hereunder, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer of
Pledged Securities may be a party or otherwise, shall be and become part of the
Pledged Collateral, and, if received by the Borrower, shall not be commingled by
the Borrower with any of its other funds or property but shall be held separate
and apart therefrom, shall be held in trust for the benefit of the Collateral
Agent and shall be forthwith delivered to the Collateral Agent in the same form
as so received (with any necessary endorsement).
 
(b) If an Event of Default shall have occurred and be continuing, then, to the
extent such rights are suspended by the applicable RUS Notice of Default, all
rights of the Borrower to interest, principal or other distributions that the
Borrower is authorized to receive pursuant to paragraph (a)(iii) of this Section
3.08 shall cease, and all such suspended rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to receive and retain such interest, principal or other distributions.
All interest, principal or other distributions received by the Borrower contrary
to the provisions of this Section 3.08 shall be held in trust for the benefit of
the Collateral Agent, shall be segregated from other property or funds of the
Borrower and shall be forthwith delivered to the Collateral Agent in the same
form as so received (with any necessary endorsement). Any and all money and
other property paid over to or received by the Collateral Agent pursuant to the
provisions of this paragraph (b) shall be retained by the Collateral Agent in an
account to be established by the Collateral Agent upon receipt of such money or
other property and shall be applied in accordance with the provisions of Section
5.03. After all Events of Default have ceased, the Collateral Agent shall
promptly repay to the Borrower (without interest) all interest, principal or
other distributions that the Borrower would otherwise be permitted to retain
pursuant to the terms of paragraph (a)(iii) of this Section 3.08 and that remain
in such account.
 
(c) If an Event of Default shall have occurred and be continuing, then, to the
extent such rights are suspended by the applicable RUS Notice of Default, all
rights of the Borrower to exercise the voting and consensual rights and powers
it is entitled to exercise pursuant to paragraph (a)(i) of this Section 3.08,
and the obligations of the Collateral Agent under paragraph (a)(ii) of this
Section 3.08, shall cease, and all such
 
161079-3
 
 
 
 
rights shall thereupon become vested in the Collateral Agent, which shall have
the sole and exclusive right and authority to exercise such voting and
consensual rights and powers; provided that the Collateral Agent shall have the
right from time to time during the existence of such Event of Default to permit
the Borrower to exercise such rights and powers.
 
SECTION 3.09. Protection of Title; Payment of Taxes; Liens, etc.
 
  The Borrower will:
 
(i) duly and promptly pay and discharge, or cause to be paid and discharged,
before they become delinquent, all taxes, assessments, governmental and other
charges lawfully levied, assessed or imposed upon or against any of the Pledged
Collateral, including the income or profits therefrom and the interests of the
Collateral Agent in such Pledged Collateral;
 
(ii) duly observe and conform to all valid requirements of any governmental
authority imposed upon the Borrower relative to any of the Pledged Collateral,
and all covenants, terms and conditions under or upon which any part thereof is
held;
 
(iii) cause to be paid and discharged all lawful claims (including, without
limitation, income taxes) which, if unpaid, might become a lien or charge upon
Pledged Collateral; and
 
(iv) do all things and take all actions necessary to keep the Lien of this
Pledge Agreement a first and prior lien upon the Pledged Collateral and protect
its title to the Pledged Collateral against loss by reason of any foreclosure or
other proceeding to enforce any lien prior to or pari passu with the Lien of
this Pledge Agreement.
 
Nothing contained in this Section shall require the payment of any such tax,
assessment, claim, lien or charge or the compliance with any such requirement so
long as the validity, application or amount thereof shall be contested in good
faith; provided, however, that the Borrower shall have set aside on its books
such reserves (segregated to the extent required by generally accepted
accounting principles) as shall be deemed adequate with respect thereto as
determined by the Board of Directors of the Borrower (or a committee thereof).


SECTION 3.10. Maintenance of Pledged Collateral.  The Borrower shall cause the
aggregate principal amount of Pledged Collateral held by the Collateral Agent at
all times to be not less than 100% of the aggregate principal amount of the
Series E Bond outstanding.
 
SECTION 3.11. Representations, Warranties and Covenants.  The Borrower
represents, warrants and covenants to the Collateral Agent, for the benefit of
RUS, that from the time that they are pledged hereunder, and for so long as they
are required to remain pledged:
 
(a) except for the Lien hereof and any Lien consented to in writing by RUS, the
Borrower or the Rural Telephone Finance Cooperative or the National Cooperative
Services Corporation (i) is and will continue to be the direct owner,
beneficially and of record, of the Pledged Securities from time to time pledged
hereunder, (ii) holds and will continue to hold the same free and clear of all
Liens, other than Liens created by this
 
161079-3
 
 
 
 
Pledge Agreement, (iii) will make no assignment, pledge, hypothecation or
transfer of, or create or permit to exist any security interest in or other Lien
on, the Pledged Collateral, other than Liens created by this Pledge Agreement
and (iv) will defend its title or interest thereto or therein against any and
all Liens (other than the Lien created by this Pledge Agreement), however
arising, of all Persons whomsoever;
 
(b) except for restrictions and limitations imposed by the Series E Bond
Guarantee Agreement or securities laws generally, the Pledged Securities are and
will continue to be freely transferable and assignable, and none of the Pledged
Securities are or will be subject to any restriction of any nature that might
prohibit, impair, delay or otherwise affect the pledge of such Pledged
Securities hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;
 
(c) the Borrower has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;
 
(d) no consent or approval of any governmental authority, any securities
exchange or any other Person (with the exception RUS) was or is necessary to the
validity of the pledge effected hereby (other than such as have been obtained
and are in full force and effect); and
 
(e) by virtue of the execution and delivery by the Borrower of this Pledge
Agreement, when any Pledged Securities are delivered to the Collateral Agent in
accordance with this Pledge Agreement, the Collateral Agent will obtain a legal
and valid Lien upon and security interest in such Pledged Securities as security
for the payment and performance of the Obligations.
 
SECTION 3.12. Further Assurances.  The Borrower will execute and deliver, or
cause to be executed and delivered, all such additional instruments and do, or
cause to be done, all such additional acts as (a) may be necessary or proper,
consistent with the Granting Clause hereof, to carry out the purposes of this
Pledge Agreement and to make subject to the Lien hereof any property intended so
to be subject or (b) may be necessary or proper to transfer to any successor the
estate, powers, instruments and funds held hereunder and to confirm the Lien of
this Pledge Agreement.  The Borrower will also cause to be filed, registered or
recorded any instruments of conveyance, transfer, assignment or further
assurance in all offices in which such filing, registering or recording is
necessary to the validity thereof or to give notice thereof.
 
ARTICLE IV
 
Application of Moneys Included in Pledged Collateral
 
SECTION 4.01. Investment of Moneys by Collateral Agent.  Any moneys held by the
Collateral Agent as part of the Pledged Collateral shall, upon Borrower Order
and as stated therein, be invested or reinvested by the Collateral Agent until
required to be paid out by the Collateral Agent as provided in this Pledge
Agreement, in any one or more of the following (herein called “Permitted
Investments”):
 
161079-3
 
 
 
 
(i) obligations of or guaranteed by the United States of America or any agency
thereof for which the full faith and credit of the United States of America or
such agency shall be pledged;
 
(ii) obligations of any state or municipality, or subdivision or agency of
either thereof, which are rated AA (or equivalent) or better by at least two
nationally recognized statistical rating organizations or having a comparable
rating in the event of any future change in the rating system of such agencies;
 
(iii) certificates of deposit issued by, or time deposits of, any bank or trust
company (including the Collateral Agent) organized under the laws of the United
States of America or any State thereof having capital and surplus of not less
than $499,000,000 (determined from its most recent report of condition, if it
publishes such reports at least annually pursuant to law or the requirements of
Federal or State examining or supervisory authority); and
 
(iv) commercial paper of bank holding companies or of other issuers (excluding
the Borrower) generally rated in the highest category by at least two nationally
recognized statistical rating organizations and maturing not more than one year
after the purchase thereof.
 
Unless and until an Event of Default shall have occurred and be continuing, any
interest received by the Collateral Agent on any such investments which shall
exceed the amount of accrued interest, if any, paid by the Collateral Agent on
the purchase thereof, and any profit which may be realized from any sale,
redemption or maturity of such investments, shall be paid to the Borrower.  Such
investments shall be held by the Collateral Agent as a part of the Pledged
Collateral, but upon Borrower Order the Collateral Agent shall sell all or any
designated part of the same, and the proceeds of such sale shall be held by the
Collateral Agent subject to the same provisions hereof as the cash used by it to
purchase the investments so sold.  In case the net proceeds realized upon any
sale, redemption or maturity shall amount to less than the purchase price paid
by the Collateral Agent for the purchase of the investments so sold, the
Collateral Agent shall notify the Borrower in writing thereof, and the Borrower
shall pay to the Collateral Agent the amount of the difference between such
purchase price and the amount so realized, and the amount so paid shall be held
by the Collateral Agent in like manner and subject to the same conditions as the
proceeds realized upon such sale.  The Borrower will reimburse the Collateral
Agent for any brokerage commissions or other expenses incurred by the Collateral
Agent in connection with the purchase or sale of such investments.  The
Collateral Agent may aggregate such costs and expenses of and such receipts from
such investments on a monthly basis (or such other periodic basis as the
Borrower and the Collateral Agent may agree in writing from time to time) so as
to net each against the other during such period and pay to the Borrower amounts
due to it or notify the Borrower of amounts due from it on a net basis for such
period.


SECTION 4.02. Collateral Agent To Retain Moneys during Event of Default.  If an
Event of Default shall have occurred and be continuing, moneys held by the
Collateral Agent as
 
161079-3
 
 
 
 
a part of the Pledged Collateral shall not be paid over to the Borrower upon
Borrower Order except pursuant to Section 5.03.
 
               
ARTICLE V
 
Remedies
 
SECTION 5.01. Events of Default. “Event of Default”, wherever used herein, means
any “Event of Default” as defined in Sections 10.1(a) and 10.1(c) of the Series
E Bond Guarantee Agreement, provided that, for the purposes of this Pledge
Agreement:
 
(a) the Collateral Agent shall not be required to recognize that an Event of
Default exists before such time as the Collateral Agent receives an RUS Notice
or Borrower Notice stating that an Event of Default exists and specifying the
particulars of such default in reasonable detail; and
 
(b) the Collateral Agent shall not be required to recognize that an Event of
Default has ceased until (i) such time as the Collateral Agent receives an RUS
Notice stipulating that such event has ceased to exist; or (ii) 30 days after
receipt by the Collateral Agent of a Borrower Notice stipulating that such event
has ceased to exist, provided that the Collateral Agent does not receive an RUS
Notice within such timeframe disputing the cessation of such Event of Default,
and further provided that no additional RUS Notice of Default shall have been
received in respect of any other subsisting Event(s) of Default.  Upon receipt
of any Borrower Notice under subparagraph (ii) of this Subsection, the
Collateral Agent shall provide a copy of such Borrower Notice to RUS.
 
SECTION 5.02. Remedies Upon Default.  If an Event of Default shall have occurred
and be continuing, RUS may issue a notice (an “RUS Notice of Default”), which
may be combined with the notice provided under Section 5.01(b), suspending the
rights of the Borrower under Section 3.08 in part without suspending all such
rights (as specified by RUS in its sole and absolute discretion) without waiving
or otherwise affecting RUS’ rights to give additional RUS Notices of Default
from time to time suspending other rights under Section 3.08 so long as an Event
of Default has occurred and is continuing.  Subject to paragraph (b) of this
Section 5.02, upon cessation of an Event of Default, all rights of the Borrower
suspended under the applicable RUS Notice of Default shall revest in the
Borrower.
 
(a) Upon the occurrence of an Event of Default, the Collateral Agent shall, for
the benefit and at the direction of RUS, have the right to exercise any and all
rights afforded to a secured party under the Uniform Commercial Code or other
applicable law.  Without limiting the generality of the foregoing, the Borrower
agrees that the Collateral Agent shall have the right, but only if so instructed
by an RUS Order and subject to the requirements of applicable law and the
Collateral Agent’s right (in its sole and absolute discretion) to receive
indemnification or other reasonable assurances that its costs and expenses in
connection therewith will be paid, to sell or otherwise dispose of all or any
part of the Pledged Collateral at a public or private sale or at any broker’s
board or on any securities exchange, for cash, upon credit or for future
delivery as the Collateral Agent shall deem appropriate.  The Collateral Agent
shall be authorized at any such sale of
 
161079-3
 
 
 
 
securities (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers to Persons who will represent and agree that they are
purchasing the Pledged Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and upon consummation of any
such sale the Collateral Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Pledged Collateral so
sold.  Each such purchaser at any sale of Pledged Collateral shall hold the
property sold absolutely, free from any claim or right on the part of the
Borrower, and the Borrower hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which the Borrower now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.
 
(b) The Collateral Agent shall give the Borrower 10 days’ written notice (which
the Borrower agrees is reasonable notice within the meaning of Section 9-611 of
the Uniform Commercial Code or its equivalent in other jurisdictions) of the
Collateral Agent’s intention to make any sale of Pledged Collateral.  Such
notice, in the case of a public sale, shall state the time and place for such
sale and, in the case of a sale at a broker’s board or on a securities exchange,
shall state the board or exchange at which such sale is to be made and the day
on which the Collateral, or portion thereof, will first be offered for sale at
such board or exchange.  Any such public sale shall be held at such time or
times within ordinary business hours and at such place or places as the
Collateral Agent may fix and state in the notice (if any) of such sale.  At any
such sale, the Pledged Collateral, or portion thereof, to be sold may be sold in
one lot as an entirety or in separate parcels, as the Collateral Agent may (in
its sole and absolute discretion) determine.  The Collateral Agent shall not be
obligated to make any sale of any Pledged Collateral if it shall determine not
to do so, regardless of the fact that notice of sale of such Pledged Collateral
shall have been given.  The Collateral Agent may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned.  In case any sale of all or any part of the Pledged Collateral is
made on credit or for future delivery, the Pledged Collateral so sold may be
retained by the Collateral Agent until the sale price is paid by the purchaser
or purchasers thereof, but the Collateral Agent shall not incur any liability in
case any such purchaser or purchasers shall fail to take up and pay for the
Pledged Collateral so sold and, in case of any such failure, such Pledged
Collateral may be sold again upon like notice.  At any public (or, to the extent
permitted by law, private) sale made pursuant to this Pledge Agreement, RUS may
bid for or purchase, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of the Borrower (all said
rights being also hereby waived and released to the extent permitted by law),
the Pledged Collateral or any part thereof offered for sale and may make payment
on account thereof by using any claim then due and payable to RUS from the
Borrower as a credit against the purchase price, and RUS may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to Pledged Collateral therefor.  For purposes hereof, a
written agreement to purchase the Pledged Collateral or any portion thereof
shall be treated as a sale thereof; the Collateral Agent shall be free to carry
out such sale pursuant to such agreement and the Borrower shall not be entitled
to the return of the Pledged Collateral or any portion thereof subject thereto,
notwithstanding the fact that
 
161079-3
 
 
 
 
after the Collateral Agent shall have entered into such an agreement all Events
of Default shall have been remedied and the Obligations paid in full.  As an
alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Pledge Agreement and to sell the Collateral or any portion thereof pursuant
to a judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver.  Any sale pursuant to
the provisions of this Section 5.02 shall be deemed to conform to the
commercially reasonable standards as provided in Section 9-610(b) of the Uniform
Commercial Code or its equivalent in other jurisdictions.
 
SECTION 5.03. Application of Proceeds.  The Collateral Agent shall apply the
proceeds of any collection or sale of Pledged Collateral, including any Pledged
Collateral consisting of cash, as follows:
 
FIRST, to the payment of all reasonable costs and expenses incurred by the
Collateral Agent in connection with or reasonably related or reasonably
incidental to such collection or sale or otherwise in connection with or related
or incidental to this Pledge Agreement or any of the Obligations, including all
court costs and the reasonable fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Collateral Agent (in its sole
discretion) hereunder on behalf of the Borrower and any other reasonable costs
or expenses incurred in connection with the exercise of any right or remedy
hereunder;
 
SECOND, to the payment to RUS in full of the Obligations; such payment to be for
an amount certified in a RUS Notice delivered to the Collateral Agent as being
the amount due and owing to RUS under the Obligations; and
 
THIRD, to the Borrower, its successors or assigns, or as a court of competent
jurisdiction may otherwise direct.
 
Upon ally sale of the Pledged Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Pledged Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.


SECTION 5.04. Securities Act.  In view of the position of the Borrower in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder.  The Borrower
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and
 
161079-3
 
 
 
 
 might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same.  Similarly,
there may be other legal restrictions or limitations affecting the Collateral
Agent in any attempt to dispose of all or part of the Pledged Collateral under
applicable Blue Sky or other state securities laws or similar laws analogous in
purpose or effect.  The Borrower recognizes that in light of such restrictions
and limitations the Collateral Agent may, with respect to any sale of the
Pledged Collateral, limit the purchasers to those who will agree, among other
things, to acquire such Pledged Collateral for their own account, for
investment, and not with a view to the distribution or resale thereof.  The
Borrower acknowledges and agrees that in light of such restrictions and
limitations, the Collateral Agent, in its sole and absolute discretion (a) may
proceed to make such a sale whether or not a registration statement for the
purpose of registering such Pledged Collateral or part thereof shall have been
filed under the Federal Securities Laws and (b) may approach and negotiate with
a single potential purchaser to effect such sale.  The Borrower acknowledges and
agrees that any such sale might result in prices and other terms less favorable
to the seller than if such sale were a public sale without such
restrictions.  In the event of any such sale, the Collateral Agent shall incur
no responsibility or liability for selling all or any part of the Pledged
Collateral at a price that the Collateral Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached.  The provisions of this Section
5.04 will apply notwithstanding the existence of a public or private market upon
which the quotations or sales prices may exceed substantially the price at which
the Collateral Agent sells.
 
ARTICLE VI
 
The Collateral Agent
 
SECTION 6.01. Certain Duties and Responsibilities.
 
(a) At all times under this Pledge Agreement:
 
(i) the Collateral Agent undertakes to perform such duties and only such duties
as are specifically set forth in this Pledge Agreement, and no implied covenants
or obligations shall be read into this Pledge Agreement against the Collateral
Agent; and
 
(ii) in the absence of bad faith on its part, the Collateral Agent may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Collateral Agent and substantially conforming to the requirements of this Pledge
Agreement; but in the case of any such certificates or opinions which by any
provision hereof are specifically required to be furnished to the Collateral
Agent the Collateral Agent shall be under a duty to examine the same to
determine whether or not they substantially conform to the requirements of this
Pledge Agreement.
 
(b) No provision of this Pledge Agreement shall be construed to relieve the
Collateral Agent from liability for its own grossly negligent action, its own
grossly negligent failure to act, or its own willful misconduct, except that:
 
161079-3
 
 
 
 
(i) this Subsection shall not be construed to limit the effect of Subsection (a)
of this Section;
 
(ii) the Collateral Agent shall not be liable for any error of judgment made in
good faith, unless it shall be proved that the Collateral Agent was grossly
negligent in ascertaining the pertinent facts; and
 
(iii) no provision of this Pledge Agreement shall require the Collateral Agent
to expend or risk its own funds or otherwise incur any financial liability in
the performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it.
 
(c) Whether or not therein expressly so provided, every provision of this Pledge
Agreement relating to the conduct or affecting the liability of or affording
protection to the Collateral Agent shall be subject to the provisions of this
Section.
 
SECTION 6.02. Certain Rights of Collateral Agent.  Except as otherwise provided
in Section 6.01:
 
(a) the Collateral Agent may rely and shall be protected in acting or refraining
from acting upon any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture or other
paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties;
 
(b) any request or direction of the Borrower mentioned herein shall be
sufficiently evidenced by a Borrower Notice or Borrower Order;
 
(c) any request or direction of RUS mentioned herein shall be sufficiently
evidenced by an RUS Notice or RUS Order;
 
(d) whenever in the administration of this Pledge Agreement the Collateral Agent
shall deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Collateral Agent (unless other
evidence be herein specifically prescribed) may, in the absence of bad faith on
its part, rely upon an Officers’ Certificate in the case of the Borrower, and a
certificate signed by the Secretary in the case of RUS;
 
(e) the Collateral Agent may consult with counsel and the advice of such counsel
shall be full and complete authorization and protection in respect of any action
taken, suffered or omitted by it hereunder in good faith and in reliance
thereon;
 
(f) the Collateral Agent shall be under no obligation to exercise any of the
rights or powers vested in it by this Pledge Agreement at the request or
direction of either the Borrower or RUS pursuant to this Pledge Agreement,
unless such party shall have offered to the Collateral Agent reasonable security
or indemnity against the costs, expenses and liabilities which might be incurred
by it in compliance with such request or direction;
 
161079-3
 
 
 
 
(g) the Collateral Agent shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture or
other paper or document, or to recompute, verify, reclassify or recalculate any
information contained therein, but the Collateral Agent, in its sole and
absolute discretion, may make such further inquiry or investigation into such
facts or matters as it may see fit, and, if the Collateral Agent shall determine
to make such further inquiry or investigation, it shall be entitled to examine
the books, records and premises of the Borrower, personally or by agent or
attorney;
 
(h) the Collateral Agent may execute any of the powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys and the
Collateral Agent shall not be responsible for any misconduct or negligence on
the part of any agent or attorney appointed with due care by it hereunder;
 
(i) unless explicitly stated herein to the contrary, the Collateral Agent shall
have no duty to inquire as to the performance of any Borrower’s covenants
herein.  In addition, the Collateral Agent shall not be deemed to have knowledge
of any Trigger Event, or Event of Default, unless the Collateral Agent has
received an RUS Notice in accordance with Section 2.04(a) or Section 5.01(a) (as
applicable), and shall not be deemed to have knowledge of the cessation of the
same until such time as it receives a Borrower Notice in accordance with Section
2.04(b) or Section 5.01(b) (as applicable); and
 
(j) unless explicitly stated herein to the contrary, the Collateral Agent shall
have no obligation to take any action with respect to any Trigger Event or Event
of Default until it has received the an RUS Notice applicable to such event in
accordance with Section 2.04(a) or Section 5.01(a) (as applicable), and the
Collateral Agent shall have no liability for any action or inaction taken,
suffered or omitted in respect of any such event by it prior to such time as the
applicable RUS Notice is delivered.  Similarly, the Collateral Agent shall have
no obligation to take any action with respect to the cessation of a Trigger
Event or Event of Default until it has received a Borrower Notice applicable to
such event in accordance in accordance with Section 2.04(b) or Section 5.01(b)
(as applicable), and the Collateral Agent shall have no liability for any action
or inaction taken, suffered or omitted in respect of any such event by it prior
to such time as the applicable Borrower Notice is delivered.
 
SECTION 6.03. Money Held by Collateral Agent.  Money held by the Collateral
Agent hereunder need not be segregated from other funds except to the extent
required by law.  The Collateral Agent shall have no liability to pay interest
on or (except as expressly provided herein) invest any such moneys.
 
SECTION 6.04. Compensation and Reimbursement.
 
(a) The Borrower agrees:
 
(i) to pay to the Collateral Agent from time to time reasonable compensation for
all services rendered by it hereunder;
 
161079-3
 
 
 
 
(ii) except as otherwise expressly provided herein, to reimburse the Collateral
Agent upon its request for all reasonable expenses, out-of-pocket costs,
disbursements and advances incurred or made by the Collateral Agent in
accordance with any provision of this Pledge Agreement (including the reasonable
compensation and the expenses and disbursements of its agents and counsel),
except to the extent any such expense, disbursement or advance may be
attributable to its gross negligence or bad faith; and
 
(iii) to indemnify the Collateral Agent for, and to defend and hold it harmless
against, any loss, liability or expense incurred without gross negligence or bad
faith on its part, arising out of or in connection with the acceptance or
administration of this Pledge Agreement or the performance of its duties
hereunder, including the costs and expenses of defending itself against any
claim or liability in connection with the exercise or performance of any of its
powers or duties hereunder, except to the extent such loss, liability or expense
may be attributable to its gross negligence or bad faith; provided, however,
that the Borrower shall have no liability under this clause for any settlement
of any litigation or other dispute effected without the prior written consent of
the Borrower (such consent not to be unreasonably withheld).
 
(b) Any such amounts payable as provided hereunder shall be additional
Obligations secured by the Lien hereof.  The provisions of this Section 6.04
shall remain operative and in full force and effect regardless of the
termination of this Pledge Agreement or the Series E Bond Guarantee Agreement,
the consummation of the transactions contemplated hereby, the repayment of any
of the Obligations, the invalidity or unenforceability of any term or provision
of this Pledge Agreement or the Series E Bond Guarantee Agreement, or any
investigation made by or on behalf of the Collateral Agent or RUS.  All amounts
due under this Section 6.04 shall be payable on written demand therefor.
 
SECTION 6.05. Corporate Collateral Agent Required; Eligibility.  There shall at
all times be a Collateral Agent hereunder which shall be a corporation or
association organized and doing business under the laws of the United States of
America or of any State, authorized under such laws to exercise corporate trust
powers, having a combined capital and surplus of at least $50,000,000, subject
to supervision or examination by Federal or State authority.  If such
corporation publishes reports of condition at least annually, pursuant to law or
to the requirements of the aforesaid supervising or examining authority, then
for the purposes of this Section, the combined capital and surplus of such
corporation shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published.  Neither the Borrower nor
any Person directly or indirectly controlling, controlled by or under common
control with the Borrower shall serve as Collateral Agent hereunder.  If at any
time the Collateral Agent shall cease to be eligible in accordance with the
provisions of this Section, it shall resign immediately in the manner and with
the effect hereinafter specified in this Article.
 
SECTION 6.06. Resignation and Removal; Appointment of Successor.
 
(a) No resignation or removal of the Collateral Agent and no appointment of a
successor Collateral Agent pursuant to this Article shall become effective until
the acceptance of appointment by the successor Collateral Agent under Section
6.07.
 
161079-3
 
 
 
 
(b) The Collateral Agent may resign at any time by giving written notice thereof
to the Borrower.  If an instrument of acceptance by a successor Collateral Agent
shall not have been delivered to the Collateral Agent within 30 days after the
giving of such notice of resignation, the resigning Collateral Agent may
petition any court of competent jurisdiction for the appointment of a successor
Collateral Agent.
 
(c) If at any time:
 
(i) except if an Event of Default has occurred and is continuing, the Borrower,
in its sole and absolute discretion, elects to remove the Collateral Agent; or
 
(ii) the Collateral Agent shall cease to be eligible under Section 6.05 or shall
become incapable of acting or shall be adjudged a bankrupt or insolvent or a
receiver of the Collateral Agent or of its property shall be appointed or any
public officer shall take charge or control of the Collateral Agent or of its
property or affairs for the purpose of rehabilitation, conservation or
liquidation,
 
then, in any such case, the Borrower may remove the Collateral Agent by delivery
of a Borrower Order to that effect.


(d) If the Collateral Agent shall resign, be removed or become incapable of
acting, or if a vacancy shall occur in the office of Collateral Agent for any
cause, the Borrower shall promptly appoint a successor Collateral Agent by
delivering a Borrower Notice to the retiring Collateral Agent, the successor
Collateral Agent and RUS to such effect.
 
SECTION 6.07. Acceptance of Appointment by Successor.  Every successor
Collateral Agent appointed hereunder shall execute, acknowledge and deliver to
the Borrower, RUS and to the retiring Collateral Agent an instrument accepting
such appointment, and thereupon the resignation or removal of the retiring
Collateral Agent shall become effective and such successor Collateral Agent,
without any further act, deed or conveyance, shall become vested with all the
rights, powers, trusts and duties of the retiring Collateral Agent; but, on
request of the Borrower, RUS or the successor Collateral Agent, such retiring
Collateral Agent shall, upon payment of its charges, execute and deliver an
instrument transferring to such successor Collateral Agent all the rights,
powers and trusts of the retiring Collateral Agent, and shall duly assign,
transfer and deliver to such successor Collateral Agent all property and money
held by such retiring Collateral Agent hereunder, subject nevertheless to its
Lien, if any, provided for in Section 6.04.  Upon request of any such successor
Collateral Agent, the Borrower shall execute any and all instruments for more
fully and certainly vesting in and confirming to such successor Collateral Agent
all such rights, powers and trusts.
 
No successor Collateral Agent shall accept its appointment unless at the time of
such acceptance such successor Collateral Agent shall be eligible under Section
6.05 hereof.
 
SECTION 6.08. Merger, Conversion, Consolidation or Succession to  Business.  Any
corporation into which the Collateral Agent may be merged or converted or with
which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which
 
161079-3
 
 
 
 
the Collateral Agent shall be a party, or any corporation succeeding to all or
substantially all of the corporate trust business of the Collateral Agent, shall
be the successor of the Collateral Agent hereunder, provided such corporation
shall be eligible under Section 6.05 hereof without the execution or filing of
any paper or any further act on the part of any of the parties hereto.
 
ARTICLE VIIARTICLE VII

 
Miscellaneous
 
SECTION 7.01. Notices.  All notices and other communications hereunder to be
made to any party shall be in writing and shall be addressed as specified in
Schedule III attached hereto as appropriate.  The address, telephone number, or
facsimile number for any party may be changed at any time and from time to time
upon written notice given by such changing party to the other parties hereto.  A
properly addressed notice or other communication to the Borrower shall be deemed
to have been delivered at the time it is sent by facsimile (fax)
transmission.  A properly addressed notice or other communication to the
Collateral Agent shall be deemed to have been delivered at the time it is sent
by facsimile (fax) transmission.  A properly addressed notice or other
communication to RUS shall be deemed to have been delivered at the time it is
sent by facsimile (fax) transmission, provided that the original of such faxed
notice or other communication shall have been received by RUS within five
Business Days.
 
(a) All Borrower Notices and Borrower Orders delivered to the Collateral Agent
shall be contemporaneously copied to RUS by the Borrower, and all RUS Notices
and .RUS Orders delivered to the Collateral Agent shall be contemporaneously
copied by RUS to the Borrower, and all Collateral Agent notices delivered to
either the Borrower or RUS shall be contemporaneously copied to the other such
party by the Collateral Agent.
 
SECTION 7.02. Waivers; Amendment.
 
(a) No failure or delay by a party in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of each party
hereunder are cumulative and are not exclusive of any rights or remedies that
such party would otherwise have.  No waiver of any provision of this Pledge
Agreement or consent to any departure by any party therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) of this Section
7.02, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  No notice or demand on any party
in any case shall entitle any party to any other or further notice or demand in
similar or other circumstances.
 
(b) Neither this Pledge Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower, the Collateral Agent and RUS.
 
SECTION 7.03. Successors and Assigns.  Whenever in this Pledge Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
successors and
 
161079-3
 
 
 
 
 assigns of such party; and all covenants, promises and agreements by or on
behalf of the Borrower, the Collateral Agent or RUS that are contained in this
Pledge Agreement shall bind and inure to the benefit of their respective
successors and assigns.
 
SECTION 7.04. Counterparts; Effectiveness.  This Pledge Agreement may be
executed in counterparts, each of which shall constitute an original but all of
which when taken together shall constitute a single contract.  Delivery of an
executed signature page to this Pledge Agreement by facsimile transmission shall
be as effective as delivery of a manually signed counterpart of this Pledge
Agreement.
 
SECTION 7.05. Severability.  Any provision of this Pledge Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
 
SECTION 7.06. GOVERNING LAW.  THIS PLEDGE AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE UNITED STATES OF
AMERICA, TO THE EXTENT APPLICABLE, AND OTHERWISE THE LAWS OF THE STATE OF NEW
YORK.
 
SECTION 7.07. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS PLEDGE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS PLEDGE AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.07.
 
SECTION 7.08. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this Pledge
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Pledge Agreement.
 
SECTION 7.09. Security Interest Absolute.  All rights of the Collateral Agent
and/or RUS hereunder, the grant of a security interest in the Pledged Collateral
and all obligations of the Borrower hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Series E Bond Guarantee Agreement, any agreement with respect to any of the
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any
 
161079-3
 
 
 
 
change in the time, manner or place of payment of, or in any other term of, all
or any of the Obligations, or any other amendment or waiver of or any consent to
any departure from the Series E Bond Guarantee Agreement or any other agreement
or instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations, or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, the Borrower in respect of the
Obligations or this Pledge Agreement.
 
SECTION 7.10. Termination or Release.
 
(a) This Pledge Agreement shall terminate on the date when the Collateral Agent
receives an RUS Notice to the effect that all of the Obligations have been
indefeasibly paid in full and the Federal Financing Bank has no further
commitment to lend under the Series E Bond, and if applicable at such time the
Lien hereof shall be released.
 
(b) Upon any withdrawal, substitution or other disposal by the Borrower of any
Pledged Collateral that is permitted by the terms of this Pledge Agreement, or
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Pledged Collateral, the Lien hereof securing such
Pledged Collateral shall be automatically released.
 
(c) In connection with any termination or release pursuant to paragraph (a) or
(b) the Collateral Agent shall deliver to the Borrower the Pledged Collateral
and shall execute and deliver to the Borrower, at the Borrower’s expense, all
documents that the Borrower shall reasonably request to evidence such
termination or release.  Any execution and delivery of documents pursuant to
this Section 7.10 shall be without recourse to or warranty by the Collateral
Agent.
 
SECTION 7.11. Collateral Agent Appointed Attorney-in-Fact.  The Borrower hereby
appoints the Collateral Agent the attorney-in-fact of the Borrower for the
purpose of, upon the occurrence and during the continuance of an Event of
Default, carrying out the provisions of this Pledge Agreement with respect to
the Pledged Collateral and taking any action and executing any instrument that
the Collateral Agent may deem necessary or advisable to accomplish the purposes
hereof, which appointment is irrevocable and coupled with an interest but is
subject nevertheless to the terms and conditions of this Pledge
Agreement.  Without limiting the generality of the foregoing, the Collateral
Agent shall have the right, upon the occurrence and during the continuance of an
Event of Default, with full power of substitution either in the Collateral
Agent’s name or in the name of the Borrower (a) to receive, endorse, assign
and/or deliver any and all notes, acceptances, checks, drafts, money orders or
other evidences of payment relating to the Pledged Collateral or any part
thereof; (b) to demand, collect, receive payment of, give receipt for and give
discharges and releases of all or any of the Pledged Collateral; (c) to commence
and prosecute any and all suits, actions or proceedings at law or in equity in
any court of competent jurisdiction to collect or otherwise realize on all or
any of the Pledged Collateral or to enforce any rights in respect of any Pledged
Collateral; (d) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Pledged Collateral; (e) to
notify, or to require the Borrower to notify, obligors under
 
 
161079-3
 
 
 
 
Pledged Securities to make payment directly to the Collateral Agent; and (f) to
use, sell, assign, transfer, pledge, make any agreement with respect to or
otherwise deal with all or any of the Pledged Collateral, and to do all other
acts and things necessary to carry out the purposes of this Pledge Agreement, as
fully and completely as though the Collateral Agent were the absolute owner of
the Pledged Collateral for all purposes; provided that nothing herein contained
shall be construed as requiring or obligating the Collateral Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Collateral Agent, or to present or file any claim or notice, or
to take any action with respect to the Pledged Collateral or any part thereof or
the moneys due or to become due in respect thereof or any property covered
thereby.  The Collateral Agent and RUS shall be accountable only for amounts
actually received as a result of the exercise of the powers granted to them
herein, and neither they nor their officers, directors, employees or agents
shall be responsible to the Borrower for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct.
 

161079-3
 
 
 
 

Pledge Agreement


IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly executed, all as of the day and year first above written.
 
            
NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION,
 
by
/s/ SHELDON C. PETERSEN   
Name: Sheldon C. Petersen
 
Title: Governor and Chief Executive Officer
 
UNITED STATES OF AMERICA, acting
through the Administrator of the Rural Utilities
Service,
 
by
   
Name:
 
Administrator of the Rural Utilities Service
   
U.S. BANK NATIONAL ASSOCIATION
 
by
   
Name:
 
Title:


161079-3
 
 
 
 

Pledge Agreement


IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly executed, all as of the day and year first above written.
 
            
NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION,
 
by
   
Name:
 
Title:
 
UNITED STATES OF AMERICA, acting
through the Administrator of the Rural Utilities
Service,
 
by
/s/ JONATHAN ADELSTEIN  
Name:
 
Administrator of the Rural Utilities Service
   
U.S. BANK NATIONAL ASSOCIATION
 
by
   
Name:
 
Title:

 


161079-3
 
 
 
 
 
Pledge Agreement


IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly executed, all as of the day and year first above written.
 
            
NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION,
 
by
   
Name:
 
Title:
 
UNITED STATES OF AMERICA, acting
through the Administrator of the Rural Utilities
Service,
 
by
   
Name:
 
Administrator of the Rural Utilities Service
   
U.S. BANK NATIONAL ASSOCIATION
 
by
/s/ BEVERLY A. FREENEY   
Name: Beverly A. Freeney
 
Title: Vice President

 
 
161079-3
 
 
 
 
SCHEDULE I
TO
PLEDGE AGREEMENT





NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION


PLEDGE AGREEMENT DATED AS OF DECEMBER 1, 2011


CERTIFICATE OF AVAILABLE SECURITIES FILED WITH
U.S. BANK NATIONAL ASSOCIATION, Collateral Agent
___________________________, Governor (or Chief Financial Officer or Treasurer)
and _____________________________, Vice-President, respectively, of National
Rural Utilities Cooperative Finance Corporation, hereby certify to RUS and the
Collateral Agent under the above-mentioned Pledge Agreement as amended to the
date hereof (herein called the “Pledge Agreement”) as follows:


 
1.
The Allowable Amount of Available Securities certified hereby, all as shown on
Schedule A hereto, is ..........................................................
$

 
 
2.
The aggregate principal amount of the Series E Bond outstanding at the date
hereof
is ......................................................................................
$

 
 
3.
The aggregate amount, if any, of the Advance to be made on the basis of this
Certificate
is ..............................................................................
$

 
 
4.
The sum of the amounts in items 2 and 3
is ..................................................................
$

 
 
5.
The aggregate amount by which the Allowable Amount of Available Securities
exceeds the aggregate principal amount of the Series E Bond outstanding plus the
amount of any Advance in item 3 (item 1 minus item 4) is ...................
$

 
 
6.
So far as is known to the undersigned no Trigger Event
exists.........................................................

 
All terms which are defined in the Pledge Agreement are used herein as so
defined.


Dated:            
 
                        

   
OF NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION,



161079-3
 
 
 
 
SCHEDULE I
TO
PLEDGE AGREEMENT





AVAILABLE SECURITIES
SCHEDULE A TO OFFICERS’ CERTIFICATE
DATED


Eligible Securities
 
Name of Issuer
 
Current Allowable Amount (Item
1)
         



Available Securities
(Here List Securities)……………….

161079-3
 
 
 
 
SCHEDULE II
TO
PLEDGE AGREEMENT



NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION


PLEDGE AGREEMENT DATED AS OF DECEMBER 1, 2011


CERTIFICATE OF PLEDGED COLLATERAL FILED WITH
U.S. BANK NATIONAL ASSOCIATION, Collateral Agent
________________________, Governor (or Chief Financial Officer or Treasurer) and
____________________, Vice-President, respectively, of National Rural Utilities
Cooperative Finance Corporation, hereby certify to RUS and the Collateral Agent
under the above-mentioned Pledge Agreement as amended to the date hereof (herein
called the “Pledge Agreement”) as follows:


 
1.
The Allowable Amount of Pledged Collateral shown in item 8 in the most recent
Certificate of Pledged Collateral

 
 
dated __________  delivered to the Collateral Agent is
....................................... $

 
 
2.
The increase (or decrease) in the Allowable Amount of such Pledged Collateral
and the Allowable Amount of any Eligible Securities substituted for other
Pledged Securities pursuant to Section 3.07 of the Pledge Agreement, remaining
on deposit with the Collateral Agent, as shown on Schedule A hereto, is
.....................................................$

 
 
3.
The Allowable Amount, as at the date of such most recent Certificate of Pledged
Collateral, of Pledged Collateral which has, since such date, been withdrawn or
substituted for pursuant to Section 3.07 (including Pledged Securities fully
paid) by the Borrower or ceased to be Pledged Collateral, as shown on Schedule A
hereto, is ......................................$

 
 
4.
The present Allowable Amount of Pledged Collateral certified to the Collateral
Agent in the most recent Certificate of Pledged Collateral (item 1 plus (or
minus, if decrease) item 2, and minus item 3)
is ......................................
$

 
 
5.
The Allowable Amount of Pledged Collateral certified hereby, including the
Pledged Collateral deposited herewith, which were not certified in the most
recent Certificate of Pledged Collateral, all as shown on Schedule B hereto,
is ......................................
$

 


161079-3
 
 
 
 
SCHEDULE II
TO
PLEDGE AGREEMENT

 
 
6.
The Allowable Amount of Pledged Collateral held by the Collateral Agent on the
date hereof and included in this Certificate before any withdrawals (item 4 plus
item 5) is ......................................
$

 
 
7.
The Allowable Amount of Pledged Collateral the withdrawal of which is hereby
requested, if any, as shown

 
 
on Schedule C hereto (the Pledged Collateral made the basis of such withdrawal
being designated on Schedule A and/or Schedule B hereto) is
......................................$

 
 
8.
The Allowable Amount of Pledged Collateral held by the Collateral Agent on the
date hereof and included in this Certificate after any withdrawals (item 6 minus
item 7) is ......................................
$

 
 
9.
The aggregate principal amount of the Series E Bond outstanding at the date
hereof is ......................................
$

 
 
10.
The aggregate amount by which such Allowable Amount

 
 
of Pledged Securities exceeds the aggregate principal amount of the Series E
Bond outstanding (item 8 minus

 
 
item 9) is ......................................$

 
All terms which are defined in the Pledge Agreement are used herein as so
defined.


Dated:
 
                        

   
OF NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION,

 
161079-3
 
 
 
 
SCHEDULE II
TO
PLEDGE AGREEMENT







PLEDGED COLLATERAL ON DEPOSIT
SCHEDULE A TO OFFICERS’ CERTIFICATE
DATED


Pledged Collateral
 
Name of Issuer
 
Allowable
Amount
included in
Certificate last
Previously filed
(Item 1)
 
Increase
(Decrease)
in such
Allowable
Amount (Items 2
and 3)
 
Current
Allowable
Amount
(Item 4)
                 



Cash...........................                                  


Permitted Investments
   (Here List)..............                                  


Pledged Securities
   (Here List Securities)...

161079-3
 
 
 
 
SCHEDULE II
TO
PLEDGE AGREEMENT



PLEDGED COLLATERAL BEING DEPOSITED
SCHEDULE B TO OFFICERS’ CERTIFICATE
DATED


Pledged Collateral
 
Name of Issuer
 
Allowable Amount
(Item 5)
         



Cash.........................                                    


Permitted Investments
   (Here List).............                                    


Pledged Securities
   (Here List Securities)..

161079-3
 
 
 
 
SCHEDULE II
TO
PLEDGE AGREEMENT



PLEDGED COLLATERAL BEING DEPOSITED
SCHEDULE B TO OFFICERS’ CERTIFICATE
DATED


Pledged Collateral
 
Name of Issuer
 
Allowable Amount
(Item 7)
         



Cash..............................                                    


Permitted Investments
   (Here List).................                                    


Pledged Securities
   (Here List Securities)..

161079-3
 
 
 
 
SCHEDULE III
TO
PLEDGE AGREEMENT



Addresses for Notices


1.
The addresses referred to in Section 7.01 hereof, for purposes of delivering
communications and notices, are as follows:





If to RUS:


Rural Utilities Service
United States Department of Agriculture
1400 Independence Avenue, SW
Washington, DC 20250
Fax: 202-720-1725
Attention of: The Administrator
Subject: REDLG Program


If to the Borrower:


National Rural Utilities Cooperative Finance Corporation
20701 Cooperative Way
Dulles, VA 20166
Telephone: 703-467-7402
Fax: 703-467-5178
Attention of: J. Andrew Don, Treasurer


With a copy to:


National Rural Utilities Cooperative Finance Corporation
20701 Cooperative Way
Dulles, VA 20166
Telephone: 703-467-7404
Fax: 703-467-5651
Attention of John J. List, Esq., General Counsel


If to the Collateral Agent:


U.S. Bank National Association
100 Wall Street
Suite 1600
New York, NY 10005-3701
Fax: 212-509-3384
Attention of: Beverly A. Freeney

161079-3
 
 
 
 
